Citation Nr: 1733538	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.   

2.  Entitlement to service connection for an eye disorder, to include as due to exposure to carbon tetrachloride.

3.  Entitlement to service connection for pancreatitis, to include as due to exposure to carbon tetrachloride.

4.  Entitlement to service connection for colon cancer, to include as due to exposure to carbon tetrachloride.

5.  Entitlement to service connection for a skin disorder, to include as due to exposure to carbon tetrachloride.

6.  Entitlement to service connection for residuals of thyroidectomy, to include as due to exposure to carbon tetrachloride.

7.  Entitlement to service connection for left testicle seminoma, to include as due to exposure to carbon tetrachloride.

8.  Entitlement to service connection for a kidney disorder, to include as due to exposure to carbon tetrachloride.

9.  Entitlement to a rating of total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.S.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing at the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge of the Board via video-conference in April 2017.  A transcript of that hearing has been associated with the claims file.

The Board notes that during the course of the appeal, the Veteran's combined disability evaluation for his service connected disorders was increased to 100 percent effective from December 22, 2009.  The Board notes that the Veteran has filed a claim for aid and attendance during the course of the appeal which has not been adjudicated by the RO.  Therefore, in light of the findings below, the issue of entitlement to SMC based on aid and attendance and housebound status is referred to the RO.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (bifurcation of a claim generally is within VA's discretion).

The Board also notes that while it appears the issues on appeal were certified to the Board in February 2017, a corresponding VA-8 has not been associated with the claims file.  In any event, regardless of whether the issues were certified, the Board has jurisdiction over these matters as the Veteran filed timely notices of disagreement for the issues on appeal.  Moreover, there is no prejudice to the Veteran as the Board is granting the full benefits sought on appeal.


FINDINGS OF FACT

1.  On April 2017, the Veteran testified at his Board hearing that he wishes to withdraw his service connection claims for an eye disorder, pancreatitis, colon cancer, a skin disorder, residuals of thyroidectomy, kidney disorder, and left testicle seminoma.  

2.  The Veteran's migraines and headaches are characterized by frequent prolonged prostrating attacks which cause severe economic inadaptability.

3.  The Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement service connection for an eye disorder, pancreatitis, colon cancer, skin disorder, residuals of thyroidectomy, kidney disorder, and left testicle seminoma have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for an initial rating for the maximum 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2016).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (2014); 38 C.F.R. §§ 20.101, 20.202 (2016).

Here, in an April 2017 hearing before the undersigned Veterans Law Judge, the Veteran requested that all of his claims on appeal with the exception of his increased rating claim for migraine headaches and TDIU be withdrawn.  This would specifically include his service connection claims for an eye disorder, pancreatitis, colon cancer, a skin disorder, residuals of thyroidectomy, kidney disorder, and left testicle seminoma.  In view of the Veteran's expressed desire, the Board concludes that his intent was to withdraw his claims related to the aforementioned and further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his migraine headaches.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's migraines have been assigned an initial 30 percent rating under section 4.124(a) DC 8100.  Migraines will be assigned the maximum 50 percent rating for frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

After a review of the evidence of record, the Board finds that the maximum schedular rating of 50 percent is warranted for the entire period on appeal.  

At the October 2011 VA examination, the Veteran reported that his migraines occur 2-3 times a week, last between 24 to 48 hours, and are associated with pain and dizziness.  His migraines were documented as "severe" with most attacks characterized as "prostrating."  He was prescribed and taking multiple medications to treat his symptoms.  

At a November 2015 VA examination, the Veteran reported painful migraines to both sides of his head with light and sound sensitivity and nausea that was being treated with medication.  The examiner reported that the Veteran had "characteristic prostrating attacks" that were more frequent than once per month.  Moreover, the examiner opined that the Veteran's migraines impacted his ability to work.  Similarly, the April 2017 VA examiner indicated that the Veteran had painful headaches that caused interference with his ability to work.

Additionally, the Board notes that the Veteran's private treatment records in conjunction with his credible statements at his hearing reflect that the Veteran had frequent severe headaches with debilitating symptoms that significantly interfered with his ability to perform both activities of daily living and employment.  
The Board notes that the while the record contains negative evidence from the April 2017 VA examination, which indicates that the Veteran's headaches were not characterized by prostrating attacks, the Board finds the medical evidence as a whole, including two separate VA examinations, demonstrates that the Veteran's migraines were in fact prostrating

Therefore, the Board finds that the Veteran's disability picture, as described above, is found to most nearly approximate the criteria for the maximum 50 percent rating under DC 8100.  This is also the maximum rating allowable under this diagnostic code.  

.  

The Board observes that the Veteran's headache disorder is related to a traumatic brain injury and has considered whether any other diagnostic code is applicable.  Nevertheless, the Board notes that the Veteran is separately service-connected for residuals of a traumatic brain injury.  Therefore, no other diagnostic code is applicable. 

TDIU

The Veteran has asserted in a September 2005 submission that he is unable to work because of his service-connected disabilities.  As discussed, the Board notes that the Veteran has been in receipt of a combined 100 percent schedular rating for his service-connected disabilities since December 2009.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted for the period on appeal.  

First, the Board notes that while the Veteran's overall disability rating changed during the period on appeal, he met the schedular requirements for TDIU throughout the entire period on appeal.  The Veteran's residuals of traumatic brain injury has a disability rating of 10 percent, effective August 1, 2003, and increased to 40 percent December 22, 2009; left knee osteoarthritis rated at 20 percent, effective August 5, 2002; right knee instability with a disability rating of 20 percent, effective August 5, 2002; and cervical degenerative disc disease with a disability rating of 20 percent, effective August 5, 2002.  Moreover, the Veteran has service-connected right knee osteoarthritis (40 percent), obstructive lung disease (30 percent), limited flexion in the right knee (30 percent), migraines (50 percent), tinnitus (10 percent), bilateral temporomandibular disorder (20 percent), and noncompensable ratings for residuals of post-cholecystectomy and right ear hearing loss.  

Therefore, Veteran has an overall combined disability rating of 70 percent as of September 29, 2005, 80 percent from October 9, 2008 to December 21, 2009, and 100 percent thereafter.  Specifically, the Board notes that from September 29, 2005 to October 9, 2008, the Veteran meets the schedular criteria as his overall disability rating is 70 percent, and his bilateral knee disorder combines for a total of 40 percent (20 percent for right knee instability, and 20 percent for left knee osteoarthritis) under a common etiology.  See 38 C.F.R. §§ 4.16 (a), 4.25 (2016).

Further, the evidence demonstrates that the Veteran has been unable to obtain gainful employment during this period.  As a preliminary matter, the Board notes that the Veteran was gainfully employed at a telecommunications training manager until approximately 2001.  Specifically, at a VA examination in September 2012 impairs his ability to work, and it has been clear from his testimony that his remaining service-connected disorders interfere with his ability to perform a number of types of labor.    

Moreover, in making this determination, the Board places significant probative value on the contentions from the Veteran that the combined effects of his service-connected disabilities prevent him from working.  Specifically, the Board acknowledges the Veteran's credible and competent statements that his service-connected disabilities, including his cervical spine and knee disabilities, prevent him from being able to perform physical job duties.  Moreover, the Board finds the Veteran's statements credible and persuasive regarding the significant impairment to his mental faculties due to his traumatic brain injury and migraine disorder.  The Board also notes that the Veteran was found to be totally disabled and awarded Social Security benefits based upon his service-connected cervical spine and knee conditions.  Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.



ORDER

The issues of entitlement to service connection for an eye disorder, pancreatitis, colon cancer, a skin disorder, residuals of thyroidectomy, kidney disorder, and left testicle seminoma, are dismissed without prejudice.

An initial rating for the maximum 50 percent rating for migraine headaches is granted.

TDIU is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


